                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL M. NIGL,

        Plaintiff,                                                      ORDER
   v.
                                                               Case No. 19-cv-105-bbc
EDWARD WALL, ET AL.,

        Defendants.


        Plaintiff has submitted a motion for an order directing prison officials to pay the

remainder of the filing fees from plaintiff’s release account.    Under the Prison Litigation

Reform Act, an inmate who files a lawsuit in federal court under the in forma pauperis statute

must pay the $350 filing fee, first by making an initial partial payment and then by sending

the remainder of the fee to the court in installments of 20% of the preceding month’s

income, in accordance with 28 U.S.C. § 1915(b)(2).         On February 22, 2019, this court

entered an order assessing plaintiff an initial partial payment of the filing fee for this case,

which plaintiff has paid. Plaintiff has been making monthly installment payments since then.

        The language of 28 U.S.C. § 1915(b)(1) requires prison officials to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, with the exception of

such initial partial payments, this court does not have the authority to tell state officials

whether, and to what extent, a prisoner should be able to withdraw money from a release

account. I will deny this motion.




                                               1
                                            ORDER

       IT IS ORDERED that plaintiff Paul M. Nigl’s motion for an order directing prison

officials to pay the remainder of the filing fee in this case from plaintiff’s release account is

DENIED.




              Entered this 26th day of March, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge




                                               2
